J-S18009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
                 v.                        :
                                           :
                                           :
 PAUL BENEDICT WOLF                        :
                                           :
                        Appellant          :   No. 962 MDA 2018

            Appeal from the PCRA Order Entered June 11, 2018
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0007563-2011


BEFORE:    BOWES, J., NICHOLS, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY BOWES, J.:               FILED: MARCH 28, 2019

      For the following reasons, we dismiss the appeal docketed at 962 MDA

2018 as duplicative of an identical appeal filed at 1033 MDA 2018.

      The instant appeal listed at 926 MDA 2018 stems from Appellant’s notice

of appeal from the PCRA court’s order issuing its notice of intent to dismiss

Appellant’s PCRA petition without a hearing pursuant to Pa.R.Crim.P. 907.

While that premature appeal was interlocutory when filed, Appellant

subsequently filed a timely notice of appeal from the final order denying his

PCRA petition.        We docketed that appeal at 1033 MDA 2018 and listed it

consecutive to the instant appeal for disposition. As this Court may regard a

premature notice of appeal as timely filed when a final order has been

subsequently entered, the instant appeal is not subject to quashal as

interlocutory.    See Pa.R.A.P. 905(a)(5) (“A notice of appeal filed after the



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S18009-19



announcement of a determination but before the entry of an appealable order

shall be treated as filed after such entry and on the day thereof.”).

      Nevertheless, since Appellant filed duplicate briefs and applications for

relief in each of the two cases, this appeal is redundant to its timely-filed

counterpart at 1033 MDA 2018 stemming from the order denying PCRA relief.

Accordingly, we dismiss it. See, e.g., Neidert v. Charlie, 143 A.3d 384, 387

n.3 (Pa.Super. 2016) (summarily dismissing premature and duplicative

appeal).

      As we dismiss the instant appeal, Appellant’s application for relief

requesting to quash the Commonwealth’s brief filed in the instant appeal is

properly denied as moot.

      Appeal dismissed. The application for relief denied as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/28/2019




                                     -2-
J-S18009-19




              -3-